Title: To Alexander Hamilton from Samuel A. Barker, 17 October 1798
From: Barker, Samuel A.
To: Hamilton, Alexander


          
            Sir.
            Beekman Dutchess County Octr 17th. 1798—
          
          Having been lately informed by Mr Schuyler, that recommendations of persons qualified to serve as officers in the army were made to you, I take liberty of recommending to your consideration, Mr Elhanan W. Wheeler, a young gentleman, who is a native of the County of Worcester, State of Massachusets, now residing in the County of Dutchess—He has had a liberal education at the University of Cambridge in that State—He has an enlightened mind, his behaviour polite, his manners easy and agreable attached to no vice, his moral character is unblemished—He is well acquainted with mankind, and is in short both the improved scholar and accomplished Gentleman and having imbibed a passion for a military life, I am perfectly assured, if he has the opportunity, will be an ornament to the profession of arms.
          What property he sat out with in life, has been taken from him by the French, and he is without connexions in this State—His friends are those only, who have been made such, by his good conduct since here.
          If he should be so fortunate, as to obtain an appointment, his choice would be, in one of the Corps of the army, that is on the most permanent establishment, as he has no other idea, but of making it a profession for life—
          Owing to a want of knowledge of the proper person, to whom recommendations of this kind, ought to be sent, one similar to this was forwarded to Mr North, one of the Senators of this State, towards the close of the last Session of Congress, to which application, no answer has yet been received—
          With sentiments of the highest respect, I take the liberty of subscribing myself your friend and very humble Servant
          
            Samuel Augustus Barker
          
          Alexander Hamilton Esqr.
        